Exhibit 10.2

CORGENIX MEDICAL CORPORATION
SECURITIES PURCHASE AGREEMENT
DECEMBER 28, 2005


--------------------------------------------------------------------------------


TABLE OF CONTENTS

 

 

 

PAGE

1.

AGREEMENT TO SELL AND PURCHASE

 

2

 

 

 

 

 

2.

FEES AND WARRANTS

 

2

 

 

 

 

 

3.

CLOSING, DELIVERY, PAYMENT AND CERTAIN CONDITIONS

 

3

 

 

 

 

 

 

3.1

Closing

 

3

 

 

 

 

 

 

3.2

Delivery

 

3

 

 

 

 

 

 

3.3

Conversion and Lockup

 

3

 

 

 

 

 

 

3.4

Optional Redemption of Principal Amount

 

3

 

 

 

 

 

 

3.5

[Reserved.]

 

3

 

 

 

 

 

4.

REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

3

 

 

 

 

 

 

4.1

Organization, Good Standing and Qualification

 

3

 

 

 

 

 

 

4.2

Subsidiaries

 

4

 

 

 

 

 

 

4.3

Capitalization; Voting Rights

 

4

 

 

 

 

 

 

4.4

Authorization; Binding Obligations

 

5

 

 

 

 

 

 

4.5

Liabilities

 

6

 

 

 

 

 

 

4.6

Agreements; Action

 

6

 

 

 

 

 

 

4.7

Obligations to Related Parties

 

7

 

 

 

 

 

 

4.8

Changes

 

7

 

 

 

 

 

 

4.9

Title to Properties and Assets; Liens, Etc

 

8

 

 

 

 

 

 

4.10

Intellectual Property

 

9

 

 

 

 

 

 

4.11

Compliance with Other Instruments

 

9

 

 

 

 

 

 

4.12

Litigation

 

10

 

 

 

 

 

 

4.13

Tax Returns and Payments

 

10

 

 

 

 

 

 

4.14

Employees

 

10

 

 

 

 

 

 

4.15

Registration Rights and Voting Rights

 

11

 

 

 

 

 

 

4.16

Compliance with Laws; Permits

 

11

 

 

 

 

 

 

4.17

Environmental and Safety Laws

 

11

 

 

 

 

 

 

4.18

Valid Offering

 

12

 

 

 

 

 

 

4.19

Full Disclosure

 

12

 

 

 

 

 

 

4.20

Insurance

 

12

 

 

 

 

 

 

4.21

SEC Reports

 

12

 

i


--------------------------------------------------------------------------------


 

 

 

 

PAGE



4.22

Listing

 

12

 

 

 

 

 

 

4.23

No Integrated Offering

 

12

 

 

 

 

 

 

4.24

Stop Transfer

 

13

 

 

 

 

 

 

4.25

Dilution

 

13

 

 

 

 

 

 

4.26

Patriot Act

 

13

 

 

 

 

 

5.

REPRESENTATIONS AND WARRANTIES OF THE PURCHASER

 

13

 

 

 

 

 

 

5.1

No Shorting

 

14

 

 

 

 

 

 

5.2

Organization, Good Standing and Qualification

 

14

 

 

 

 

 

 

5.3

Requisite Power and Authority

 

14

 

 

 

 

 

 

5.4

Investment Representations

 

15

 

 

 

 

 

 

5.5

The Purchasers Bear Economic Risk

 

15

 

 

 

 

 

 

5.6

Acquisition for Own Account

 

15

 

 

 

 

 

 

5.7

The Purchasers Can Protect Their Interest

 

15

 

 

 

 

 

 

5.8

Accredited Investor

 

15

 

 

 

 

 

 

5.9

Legends

 

15

 

 

 

 

 

6.

COVENANTS OF THE COMPANY

 

16

 

 

 

 

 

6.1

Stop-Orders

 

16

 

 

 

 

 

 

6.2

Authorization and Listing

 

17

 

 

 

 

 

 

6.3

Market Regulations

 

17

 

 

 

 

 

 

6.4

Reporting Requirements

 

17

 

 

 

 

 

 

6.5

Use of Funds

 

17

 

 

 

 

 

 

6.6

Access to Facilities

 

17

 

 

 

 

 

 

6.7

Taxes

 

18

 

 

 

 

 

 

6.8

Insurance

 

18

 

 

 

 

 

 

6.9

Intellectual Property

 

19

 

 

 

 

 

 

6.10

Properties

 

19

 

 

 

 

 

 

6.11

Confidentiality

 

19

 

 

 

 

 

 

6.12

Required Approvals

 

20

 

 

 

 

 

 

6.13

Repayment of Indebtedness

 

21

 

 

 

 

 

 

6.14

Reissuance of Securities

 

21

 

ii


--------------------------------------------------------------------------------


 

 

 

 

PAGE



6.15

Opinion

 

21

 

 

 

 

 

 

6.16

Margin Stock

 

21

 

 

 

 

 

 

6.17

[Reserved.]

 

21

 

 

 

 

 

 

6.18

Financing Right of First Refusal

 

21

 

 

 

 

 

 

6.19

[Reserved.]

 

22

 

 

 

 

 

 

6.20

Net Worth

 

22

 

 

 

 

 

 

6.21

Retention of Investor Relations/Public Relations Firm and Program

 

22

 

 

 

 

 

7.

COVENANTS OF THE PURCHASERS

 

22

 

 

 

 

 

 

7.1

Confidentiality

 

22

 

 

 

 

 

 

7.2

Non-Public Information

 

22

 

 

 

 

 

 

7.3

Amendment to Articles of Incorporation

 

23

 

 

 

 

 

8.

COVENANTS OF THE COMPANY AND THE PURCHASERS REGARDING INDEMNIFICATION

 

23

 

 

 

 

 

8.1

Company Indemnification

 

23

 

 

 

 

 

 

8.2

The Purchasers’ Indemnification

 

23

 

 

 

 

 

9.

CONVERSION OF CONVERTIBLE TERM NOTES

 

23

 

 

 

 

 

9.1

Mechanics of Conversion

 

23

 

 

 

 

 

10.

REGISTRATION RIGHTS

 

25

 

 

 

 

 

10.1

Registration Rights Granted

 

25

 

 

 

 

 

 

10.2

Offering Restrictions

 

25

 

 

 

 

 

11.

MISCELLANEOUS

 

25

 

 

 

 

 

11.1

Governing Law

 

25

 

 

 

 

 

 

11.2

Survival

 

25

 

 

 

 

 

 

11.3

Successors

 

26

 

 

 

 

 

 

11.4

Entire Agreement

 

26

 

 

 

 

 

 

11.5

Amendment and Waiver

 

26

 

 

 

 

 

 

11.6

Delays or Omissions

 

26

 

 

 

 

 

 

11.7

Notices

 

26

 

 

 

 

 

 

11.8

Attorneys’ Fees

 

27

 

 

 

 

 

 

11.9

Titles and Subtitles

 

28

 

iii


--------------------------------------------------------------------------------


 

 

 

 

PAGE

 

11.10

Facsimile Signatures; Counterparts

 

28

 

 

 

 

 

 

11.11

Broker’s Fees

 

28

 

 

 

 

 

 

11.12

Construction

 

28

 

iv


--------------------------------------------------------------------------------


SECURITIES PURCHASE AGREEMENT

THIS SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of December 28, 2005, by and among Corgenix Medical Corporation, a Nevada
corporation (the “Company”), and Truk Opportunity Fund, LLC, a Delaware company
(“Truk Opportunity”), Truk International Fund, LP, a Cayman Islands company
(“Truk International”), and CAMOFI Master LDC, a Cayman Islands company,
formerly named DCOFI Master LDC, (“CAMOFI”) (Truk Opportunity, Truk
International and CAMOFI, each a “Purchaser” and together the “Purchasers”).

RECITALS

WHEREAS, Section 6.19 of that certain Securities Purchase Agreement between the
Purchasers and the Company dated as of May 19, 2005 granted the Purchasers an
additional investment right;

WHEREAS, the Purchasers wish to exercise such additional investment right and
the Company has authorized the sale to the Purchasers of Convertible Term Notes
in the aggregate principal amount of One Million Five Hundred Thousand Dollars
($1,500,000) (each as amended, modified or supplemented from time to time, a
“Term Note”), which Term Notes are convertible into shares of the Company’s
common stock, $0.001 par value per share (the “Common Stock”) at an initial
fixed conversion price of $0.30 per share of Common Stock (“Fixed Conversion
Price”);

WHEREAS, the Company wishes to issue warrants to the Purchasers to purchase in
the aggregate up to 60% of the number of shares of the Company’s Common Stock
issuable through the conversion of the total amount being invested by the
Purchasers, or One Million Five Hundred Thousand Dollars ($1,500,000) (the
“Total Investment Amount”) (subject to adjustment as set forth therein) in
connection with the Purchasers’ purchase of the Term Notes;

WHEREAS, the Purchasers desire to purchase the Term Notes and the Warrants (as
defined in Section 2) on the terms and conditions set forth herein;

WHEREAS, the Company desires to issue and sell the Term Notes and the Warrants
to the Purchasers on the terms and conditions set forth herein; and

WHEREAS, the Company has entered into a definitive Preferred Stock Purchase
Agreement and related transaction documents with Barron Partners LP (“Barron”)
and Barron has funded the full consideration owed to the Company thereby into an
escrow account (the “Barron Financing”).

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and the mutual
promises, representations, warranties and covenants hereinafter set forth and
for other good and valuable consideration, the receipt and sufficiency of which
are hereby acknowledged, the parties hereto agree as follows:


--------------------------------------------------------------------------------


1.             Agreement to Sell and Purchase.

(a)           Pursuant to the terms and conditions set forth in this Agreement,
on the Closing Date (as defined in Section 3), the Company agrees to sell to the
Purchasers, and the Purchasers, severally and not jointly, hereby agree to
purchase from the Company, Term Note in the principal amount and at the purchase
price set forth opposite such Purchaser’s name on Schedule I hereto convertible
in accordance with the terms thereof into shares of the Company’s Common Stock
in accordance with the terms of such Term Note and this Agreement. It is
understood and agreed that the purchases by the Purchasers are to be separate
transactions. The purchase of the Term Notes on the Closing Date shall be known
as the “Offering.” A form of the Term Notes are annexed hereto as Exhibit A. The
Term Notes will mature on the Maturity Date (as defined in the Term Notes).
Collectively, the Term Notes, the Warrants and Common Stock issuable upon
conversion of the Term Notes and upon exercise of the Warrants are referred to
as the “Securities.”

2.             Fees and Warrants.  On the Closing Date:

(a)           The Company will issue and deliver to each Purchaser a Warrant to
purchase up to that number of shares of the Company’s Common Stock set forth
opposite the name of such Purchaser on Schedule I hereto (as amended, modified
or supplemented from time to time, a “Warrant”). The Warrants must be delivered
on the Closing Date. A form of Warrant is annexed hereto as Exhibit B. All the
representations, covenants, warranties, undertakings, and indemnification, and
other rights made or granted to or for the benefit of the Purchasers by the
Company are hereby also made and granted in respect of the Warrants and shares
of the Company’s Common Stock issuable upon exercise of the Warrants (the
“Warrant Shares”).

(b)           The Company shall pay (i) to RAM Capital Resources, LLC, the
manager of Truk Opportunity and Truk International, a closing payment in an
amount equal to three and one half percent (3.5%) of 34.09090909% of the Total
Investment Amount and (ii) to Centrecourt Asset Management LLC, the manager of
CAMOFI, a closing payment in an amount equal to three and one half percent
(3.5%) of 65.90909090% of the Total Investment Amount. The foregoing fees are
referred to herein as the “Closing Payment.”

(c)           The Company shall pay to Ascendiant Securities, LLC an agent fee
of 10% of the Total Investment Amount.

(d)           The Company shall reimburse the Purchasers for their reasonable
expenses (including legal fees and expenses) incurred in connection with the
preparation and negotiation of this Agreement and the Related Agreements (as
hereinafter defined), and expenses incurred in connection with the Purchasers’
due diligence review of the Company and its Subsidiaries (as defined in Section
4.2) and all related matters. Amounts required to be paid under this Section
2(d), will be paid on the Closing Date.

(e)           The Closing Payment and the expenses referred to in the preceding
clauses (c) and (d) (net of deposits previously paid by the Company) shall be
paid at closing out

2


--------------------------------------------------------------------------------


of funds held pursuant to an Escrow Agreement (as defined below) and a
disbursement letter (the “Disbursement Letter”).

3.             Closing, Delivery, Payment and Certain Conditions.

3.1           Closing.  Subject to the terms and conditions herein, the closing
of the Offering (the “Closing”), shall take place on the date hereof, at such
time or place as the Company and the Purchasers may mutually agree (such date is
hereinafter referred to as the “Closing Date”).

3.2           Delivery.  Pursuant to the Escrow Agreement, at the Closing on the
Closing Date, the Company will deliver to the Purchasers, among other things,
Term Notes in the form attached as Exhibit A representing the aggregate
principal amount of $1,500,000 and Warrants in the form attached as Exhibit B in
each Purchaser’s name representing in the aggregate 60% of the number of shares
of the Company’s Common Stock issuable through conversion of the Total
Investment Amount, and each Purchaser will deliver to the Company, among other
things, the amounts set forth to be delivered by it in the Disbursement Letter
by certified funds or wire transfer.

3.3           Conversion and Lockup.  Prior to the Closing Date, the Company
shall have caused its directors, controlling shareholders and certain other
persons requested by the Purchasers to agree to “lockup” and not sell their
shares of Common Stock of the Company, pursuant to documentation, and on terms
and conditions, acceptable to the Purchasers.

3.4           Optional Redemption of Principal Amount.  The Company covenants
that should it exercise its right of optional redemption of the principal
amounts under the Term Notes and/or those certain secured convertible term notes
dated as of May 19, 2005 (the “May 19th Notes”), it shall repay the Term Notes
in their entirety before it repays the May 19th Notes.

3.5           [Reserved.]

4.             Representations and Warranties of the Company.  The Company
hereby represents and warrants to the Purchasers as follows (which
representations and warranties are supplemented by the Company’s filings under
the Securities Exchange Act of 1934, as amended, made prior to the date of this
Agreement (collectively, the “Exchange Act Filings”), copies of which have been
provided to the Purchasers):

4.1           Organization, Good Standing and Qualification.  Each of the
Company and each of its Subsidiaries is a corporation, partnership or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization.  Each of the
Company and each of its Subsidiaries has the corporate, partnership or limited
liability company, as the case may be, power and authority to own and operate
its properties and assets, to execute and deliver (i) this Agreement, (ii) the
Term Notes and the Warrants to be issued in connection with this Agreement,
(iii) the Registration Rights Agreement relating to the Securities dated as of
the date hereof among the Company and the Purchasers (as amended, modified or
supplemented from time to time, the “Registration Rights Agreement”), (iv) the
Escrow Agreement dated as of the date hereof among the Company, the Purchasers
and the escrow agent referred to therein, substantially in the form of Exhibit D
hereto (as amended,

3


--------------------------------------------------------------------------------


modified or supplemented from time to time, the “Escrow Agreement”), and (v) all
other agreements related to this Agreement and the Term Note and referred to
herein (the preceding clauses (ii) through (iv), the Subsidiary Guaranty dated
as of May 19, 2005 made by certain Subsidiaries of the Company (as amended,
modified or supplemented from time to time, the “Subsidiary Guaranty”), the
Stock Pledge Agreement dated as of May 19, 2005 among the Company, certain
Subsidiaries of the Company and the Purchasers (as amended, modified or
supplemented from time to time, the “Stock Pledge Agreement”), and the
Subordination Agreement dated as of May 19, 2005 among the Purchasers and the
subordinated creditors party thereto, and acknowledged and agreed to by the
Company (as amended, modified or supplemented from time to time, the
Subordination Agreement”), collectively, the “Related Agreements”), to issue and
sell the Term Notes and the shares of Common Stock issuable upon conversion of
the Term Notes (other than the shares of Common Stock issuable upon conversion
of the Term Note that will be issuable upon approval and adoption of the Share
Increase Amendment), as defined below (the “Note Shares”), to issue and sell the
Warrants and the Warrant Shares (other than the Warrant Shares that will be
issuable upon approval and adoption of the Share Increase Amendment), and to
carry out the provisions of this Agreement and the Related Agreements and to
carry on its business as presently conducted.  Each of the Company and each of
its Subsidiaries is duly qualified and is authorized to do business and is in
good standing as a foreign corporation, partnership or limited liability
company, as the case may be, in all jurisdictions in which the nature of its
activities and of its properties (both owned and leased) makes such
qualification necessary, except for those jurisdictions in which failure to do
so has not, or would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the business, assets, liabilities,
condition (financial or otherwise), properties, operations or prospects of the
Company and its Subsidiaries, taken individually and as a whole (a “Material
Adverse Effect”).  Corgenix (UK) Ltd. owns no material assets in the United
States.

4.2           Subsidiaries.  Each direct and indirect Subsidiary of the Company,
the direct owner of such Subsidiary and its percentage ownership thereof, is set
forth on Schedule 4.2.  For the purpose of this Agreement, a “Subsidiary” of any
person or entity means (i) a corporation or other entity whose shares of stock
or other ownership interests having ordinary voting power (other than stock or
other ownership interests having such power only by reason of the happening of a
contingency) to elect a majority of the directors of such corporation, or other
persons or entities performing similar functions for such person or entity, are
owned, directly or indirectly, by such person or entity or (ii) a corporation or
other entity in which such person or entity owns, directly or indirectly, more
than 50% of the equity interests at such time.

4.3           Capitalization; Voting Rights.

(a)           The authorized capital stock of the Company, as of the date hereof
consists of 45,000,000 shares, of which 40,000,000 are shares of Common Stock,
par value $0.001 per share, 9,325,305 shares of which are issued and
outstanding, and 5,000,000 are shares of preferred stock, par value $0.001 per
share, 2,000,000 of which are issued and outstanding.  The authorized capital
stock of each Subsidiary of the Company is set forth on Schedule 4.3.

(b)           Except as disclosed on Schedule 4.3, other than:  (i) the shares
reserved for issuance under the Company’s stock option plans; and (ii) shares
which may be

4


--------------------------------------------------------------------------------


granted pursuant to this Agreement and the Related Agreements, there are no
outstanding options, warrants, rights (including conversion or preemptive rights
and rights of first refusal), proxy or stockholder agreements, or arrangements
or agreements of any kind for the purchase or acquisition from the Company of
any of its securities. Except as disclosed on Schedule 4.3, neither the offer,
issuance or sale of any of the Term Notes or the Warrants, or the issuance of
any of the Note Shares or Warrant Shares, nor the consummation of any
transaction contemplated hereby will result in a change in the price or number
of any securities of the Company outstanding, under anti-dilution or other
similar provisions contained in or affecting any such securities.

(c)           All issued and outstanding shares of the Company’s Common Stock: 
(i) have been duly authorized and validly issued and are fully paid and
nonassessable; and (ii) were issued in compliance in all material respects with
all applicable state and federal laws concerning the issuance of securities.

(d)           The rights, preferences, privileges and restrictions of the shares
of the Common Stock are as stated in the Company’s Articles of Incorporation
(the “Charter”).  The Note Shares and Warrant Shares have been duly and validly
reserved for issuance (other than the Note Shares and Warrant Shares that will
be issuable only after approval, adoption and effectiveness of the Share
Increase Amendment, such Note Shares and Warrant Shares to be duly and validly
reserved for issuance upon effectiveness of the Share Increase Amendment). When
issued in compliance with the provisions of this Agreement and the Company’s
Charter (and to the extent the Note Shares and Warrant Shares are not presently
authorized, subject to and conditioned on the approval, adoption and
effectiveness of the Share Increase Amendment with respect to the Note Shares
and Warrant Shares) the Securities will be validly issued, fully paid and
nonassessable, and will be free of any liens or encumbrances; provided, however,
that the Securities may be subject to restrictions on transfer under state
and/or federal securities laws as set forth herein or as otherwise required by
such laws at the time a transfer is proposed.

4.4           Authorization; Binding Obligations.  All corporate, partnership or
limited liability company, as the case may be, action on the part of the Company
and each of its Subsidiaries (including the respective officers and directors)
necessary for the authorization of this Agreement and the Related Agreements,
the performance of all obligations of the Company and its Subsidiaries hereunder
and under the other Related Agreements at the Closing and, the authorization,
sale, issuance and delivery of the Term Notes and the Warrants has been taken or
will be taken prior to the Closing except with respect to the Share Increase
Amendment and actions related thereto or thereunder.  This Agreement and the
Related Agreements, when executed and delivered and to the extent it is a party
thereto, will be valid and binding obligations of each of the Company and each
of its Subsidiaries, enforceable against each such person in accordance with
their terms, except:

(a)           as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights;

5


--------------------------------------------------------------------------------


(b)           general principles of equity that restrict the availability of
equitable or legal remedies; and

(c)           as to that portion of the Note Shares and the Warrant Shares that
is presently not authorized, the issuance of such Note Shares and such Warrant
Shares is subject to and conditioned upon the approval, adoption and
effectiveness of the Share Increase Amendment.

The sale of the Term Notes and the subsequent conversion of the Term Notes into
Note Shares are not and will not be subject to any preemptive rights or rights
of first refusal that have not been properly waived or complied with. The
issuance of the Warrants and the subsequent exercise of the Warrants for Warrant
Shares are not and will not be subject to any preemptive rights or rights of
first refusal that have not been properly waived or complied with.

4.5           Liabilities.  Neither the Company nor any of its Subsidiaries has
any contingent liabilities in excess of $25,000, except current liabilities
incurred in the ordinary course of business and liabilities disclosed in any
Exchange Act Filings.

4.6           Agreements; Action.  Except as set forth on Schedule 4.6 or as
disclosed in any Exchange Act Filings:

(a)           there are no agreements, understandings, instruments, contracts,
proposed transactions, judgments, orders, writs or decrees to which the Company
or any of its Subsidiaries is a party or by which it is bound which may involve:
(i) obligations (contingent or otherwise) of, or payments to, the Company in
excess of $50,000 (other than obligations of, or payments to, the Company
arising from purchase or sale agreements entered into in the ordinary course of
business); or (ii) the transfer or license of any patent, copyright, trade
secret or other proprietary right to or from the Company (other than licenses
arising from the purchase of “off the shelf” or other standard products); or
(iii) provisions restricting the development, manufacture or distribution of the
Company’s products or services; or (iv) indemnification by the Company with
respect to infringements of proprietary rights.

(b)           Since June 30, 2005, neither the Company nor any of its
Subsidiaries has:  (i) declared or paid any dividends, or authorized or made any
distribution upon or with respect to any class or series of its capital stock;
(ii) incurred any indebtedness for money borrowed or any other liabilities
(other than ordinary course obligations) individually in excess of $50,000 or,
in the case of indebtedness and/or liabilities individually less than $50,000,
in excess of $100,000 in the aggregate; (iii) made any loans or advances to any
person in excess, individually or in the aggregate, of $100,000, other than
ordinary course advances for travel expenses; or (iv) sold, exchanged or
otherwise disposed of any of its assets or rights, other than the sale of its
inventory in the ordinary course of business.

(c)           For the purposes of subsections (a) and (b) above, all
indebtedness, liabilities, agreements, understandings, instruments, contracts
and proposed transactions involving the same person or entity (including persons
or entities the Company has

6


--------------------------------------------------------------------------------


reason to believe are affiliated therewith) shall be aggregated for the purpose
of meeting the individual minimum dollar amounts of such subsections.

4.7           Obligations to Related Parties.  Except as set forth on
Schedule 4.7, there are no obligations of the Company or any of its Subsidiaries
to officers, directors, stockholders or employees of the Company or any of its
Subsidiaries other than:

(a)           for payment of salary for services rendered and for bonus
payments;

(b)           reimbursement for reasonable expenses incurred on behalf of the
Company and its Subsidiaries;

(c)           for other standard employee benefits made generally available to
all employees (including stock option agreements outstanding under any stock
option plan approved by the Board of Directors of the Company); and

(d)           obligations listed in the Company’s financial statements or
disclosed in any of its Exchange Act Filings.

Except as described above or set forth on Schedule 4.7, none of the officers,
directors or, to the best of the Company’s knowledge, key employees or
stockholders of the Company or any members of their immediate families, are
indebted to the Company, individually or in the aggregate, in excess of $50,000
or have any direct or indirect ownership interest in any firm or corporation
with which the Company is affiliated or with which the Company has a business
relationship, or any firm or corporation which competes with the Company, other
than passive investments in publicly traded companies (representing less than
one percent (1%) of such company) which may compete with the Company. Except as
described above, no officer, director or stockholder, or any member of their
immediate families, is, directly or indirectly, interested in any material
contract with the Company and no agreements, understandings or proposed
transactions are contemplated between the Company and any such person.  Except
as set forth on Schedule 4.7, the Company is not a guarantor or indemnitor of
any indebtedness of any other person, firm or corporation.

4.8           Changes.  Since June 30, 2005, except as disclosed in any Exchange
Act Filing or in any Schedule to this Agreement or in any of the Related
Agreements, there has not been:

(a)           any change in the business, assets, liabilities, condition
(financial or otherwise), properties, operations or prospects of the Company or
any of its Subsidiaries, which individually or in the aggregate has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(b)           any resignation or termination of any officer, key employee or
group of employees of the Company or any of its Subsidiaries;

(c)           any material change, except in the ordinary course of business, in
the contingent obligations of the Company or any of its Subsidiaries by way of
guaranty, endorsement, indemnity, warranty or otherwise;

7


--------------------------------------------------------------------------------


(d)           any damage, destruction or loss, whether or not covered by
insurance, which has had, or would reasonably be expected to have, individually
or in the aggregate, a Material Adverse Effect;

(e)           any waiver by the Company or any of its Subsidiaries of a material
right under a written contract or of a material debt owed to it;

(f)            any direct or indirect loans made by the Company or any of its
Subsidiaries to any stockholder, employee, officer or director of the Company or
any of its Subsidiaries, other than advances made in the ordinary course of
business;

(g)           any material change in any compensation arrangement or agreement
with any employee, officer, director or stockholder of the Company or any of its
Subsidiaries;

(h)           any labor organization activity related to the Company or any of
its Subsidiaries;

(i)            any debt, obligation or liability incurred, assumed or guaranteed
by the Company or any of its Subsidiaries, except those for immaterial amounts
and for current liabilities incurred in the ordinary course of business;

(j)            any sale, assignment or transfer of any patents, trademarks,
copyrights, trade secrets or other intangible assets owned by the Company or any
of its Subsidiaries;

(k)           any change in any material agreement to which the Company or any
of its Subsidiaries is a party or by which either the Company or any of its
Subsidiaries is bound which either individually or in the aggregate has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect;

(l)            any other event or condition of any character that, either
individually or in the aggregate, has had, or would reasonably be expected to
have, individually or in the aggregate, a Material Adverse Effect; or

(m)          any arrangement or commitment by the Company or any of its
Subsidiaries to do any of the acts described in subsection (a) through (m)
above.

4.9           Title to Properties and Assets; Liens, Etc.  Except as set forth
on Schedule 4.9, each of the Company and each of its Subsidiaries has good and
valid title to its properties and assets, and good title to its leasehold
estates, in each case subject to no mortgage, pledge, lien, lease, encumbrance
or charge, other than:

(a)           those resulting from taxes which have not yet become delinquent;

(b)           minor liens and encumbrances which do not materially detract from
the value of the property subject thereto or materially impair the operations of
the Company or any of its Subsidiaries; and

(c)           those that have otherwise arisen in the ordinary course of
business.

8


--------------------------------------------------------------------------------


All facilities, machinery, equipment, fixtures, vehicles and other properties
owned, leased or used by the Company and its Subsidiaries are in good operating
condition and repair and are reasonably fit and usable for the purposes for
which they are being used.  Except as set forth on Schedule 4.9, the Company and
its Subsidiaries are in compliance with all material terms of each lease to
which any of them is a party or is otherwise bound.

4.10         Intellectual Property.

Except as set forth on Schedule 4.10:

(a)           Each of the Company and each of its Subsidiaries owns or possesses
sufficient legal rights to all patents, trademarks, service marks, trade names,
copyrights, trade secrets, licenses, information and other proprietary rights
and processes necessary for its business as now conducted and to the Company’s
knowledge, as presently proposed to be conducted (the “Intellectual Property”),
without any known infringement of the rights of others.  There are no
outstanding options, licenses or agreements of any kind relating to the
foregoing proprietary rights, nor is the Company or any of its Subsidiaries
bound by or a party to any options, licenses or agreements of any kind with
respect to the patents, trademarks, service marks, trade names, copyrights,
trade secrets, licenses, information and other proprietary rights and processes
of any other person or entity other than such licenses or agreements arising
from the purchase of “off the shelf” or standard products.

(b)           Neither the Company nor any of its Subsidiaries has received any
communications alleging that the Company or any of its Subsidiaries has violated
any of the patents, trademarks, service marks, trade names, copyrights or trade
secrets or other proprietary rights of any other person or entity, nor is the
Company or any of its Subsidiaries aware of any basis therefor.

(c)           The Company does not believe it is or will be necessary to utilize
any inventions, trade secrets or proprietary information of any of its employees
made prior to their employment by the Company or any of its Subsidiaries, except
for inventions, trade secrets or proprietary information that have been
rightfully assigned to the Company or any of its Subsidiaries.

4.11         Compliance with Other Instruments.  Neither the Company nor any of
its Subsidiaries is in violation or default of (x) any term of its Charter or
Bylaws, or (y) of any provision of any indebtedness, mortgage, indenture,
contract, agreement or instrument to which it is party or by which it is bound
or of any judgment, decree, order or writ, which violation or default, in the
case of this clause (y), has had, or could reasonably be expected to have,
either individually or in the aggregate, a Material Adverse Effect.  The
execution, delivery and performance of and compliance with this Agreement and
the Related Agreements to which it is a party, and the issuance and sale of the
Term Note by the Company and the other Securities by the Company each pursuant
hereto and thereto, will not, with or without the passage of time or giving of
notice, result in any such material violation, or be in conflict with or
constitute a default under any such term or provision, or result in the creation
of any mortgage, pledge, lien, encumbrance or charge upon any of the properties
or assets of the Company or any of its

9


--------------------------------------------------------------------------------


Subsidiaries or the suspension, revocation, impairment, forfeiture or nonrenewal
of any permit, license, authorization or approval applicable to the Company, its
business or operations or any of its assets or properties; provided, that as to
those Note Shares and Warrant Shares that are presently not authorized, the
issuance of such Note Shares and such Warrant Shares is subject to and
conditioned upon approval, adoption and effectiveness of the Share Increase
Amendment.

4.12         Litigation.  Except as set forth on Schedule 4.12 hereto, there is
no action, suit, proceeding or investigation pending or, to the Company’s
knowledge, currently threatened against the Company or any of its Subsidiaries
that prevents the Company or any of its Subsidiaries from entering into this
Agreement or the other Related Agreements, or from consummating the transactions
contemplated hereby or thereby, or which has had, or would reasonably be
expected to have, either individually or in the aggregate, a Material Adverse
Effect or any change in the current equity ownership of the Company or any of
its Subsidiaries, nor is the Company aware that there is any basis to assert any
of the foregoing. Neither the Company nor any of its Subsidiaries is a party or
subject to the provisions of any order, writ, injunction, judgment or decree of
any court or government agency or instrumentality.  There is no action, suit,
proceeding or investigation by the Company or any of its Subsidiaries currently
pending or which the Company or any of its Subsidiaries intends to initiate.

4.13         Tax Returns and Payments.  Each of the Company and its Subsidiaries
has timely filed all tax returns (federal, state and local) required to be filed
by it.  All taxes shown to be due and payable on such returns, any assessments
imposed, and all other taxes due and payable by the Company or any of its
Subsidiaries on or before the Closing, have been paid or will be paid prior to
the time they become delinquent.  Except as set forth on Schedule 4.13, neither
the Company nor any of its Subsidiaries has been advised:

(a)           that any of its returns, federal, state or other, have been or are
being audited as of the date hereof; or

(b)           of any deficiency in assessment or proposed judgment to its
federal, state or other taxes.

The Company has no knowledge of any liability for any tax to be imposed upon its
properties or assets as of the date of this Agreement that is not adequately
provided for.

4.14         Employees.  Except as set forth on Schedule 4.14, neither the
Company nor any of its Subsidiaries has any collective bargaining agreements
with any of its employees.  There is no labor union organizing activity pending
or, to the Company’s knowledge, threatened with respect to the Company or any of
its Subsidiaries.  Except as disclosed in the Exchange Act Filings or on
Schedule 4.14, neither the Company nor any of its Subsidiaries is a party to or
bound by any currently effective employment contract, deferred compensation
arrangement, bonus plan, incentive plan, profit sharing plan, retirement
agreement or other employee compensation plan or agreement.  To the Company’s
knowledge, no employee of the Company or any of its Subsidiaries, nor any
consultant with whom the Company or any of its Subsidiaries has contracted, is
in violation of any term of any employment contract, proprietary information
agreement or any other agreement relating to the right of any such individual to
be employed by, or to contract with, the Company or any of its Subsidiaries
because of the nature of the business

 

10


--------------------------------------------------------------------------------


to be conducted by the Company or any of its Subsidiaries; and to the Company’s
knowledge the continued employment by the Company or any of its Subsidiaries of
its present employees, and the performance of the Company’s and its
Subsidiaries’ contracts with its independent contractors, will not result in any
such violation.  Neither the Company nor any of its Subsidiaries is aware that
any of its employees is obligated under any contract (including licenses,
covenants or commitments of any nature) or other agreement, or subject to any
judgment, decree or order of any court or administrative agency, that would
interfere in any material respect with their duties to the Company or any of its
Subsidiaries.  Neither the Company nor any of its Subsidiaries has received any
notice alleging that any such violation has occurred.  Except for employees who
have a current effective employment agreement with the Company or any of its
Subsidiaries, no employee of the Company or any of its Subsidiaries has been
granted the right to continued employment by the Company or any of its
Subsidiaries or to any material compensation following termination of employment
with the Company or any of its Subsidiaries.  Except as set forth on
Schedule 4.14, the Company is not aware that any officer, key employee or group
of employees intends to terminate his, her or their employment with the Company
or any of its Subsidiaries, nor does the Company or any of its Subsidiaries have
a present intention to terminate the employment of any officer, key employee or
group of employees.

4.15         Registration Rights and Voting Rights.  Except as set forth on
Schedule 4.15 or except as disclosed in Exchange Act Filings, neither the
Company nor any of its Subsidiaries is presently under any obligation, and
neither the Company nor any of its Subsidiaries has granted any rights, to
register any of the Company’s or its Subsidiaries’ presently outstanding
securities or any of its securities that may hereafter be issued.  Except as set
forth on Schedule 4.15 or except as disclosed in Exchange Act Filings, neither
the Company nor any of its Subsidiaries has entered into any agreement with
respect to the voting of equity securities of the Company or any of its
Subsidiaries.

4.16         Compliance with Laws; Permits.  Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, rule, regulation, order
or restriction of any domestic or foreign government or any instrumentality or
agency thereof in respect of the conduct of its business or the ownership of its
properties which has had, or would reasonably be expected to have, either
individually or in the aggregate, a Material Adverse Effect.  No governmental
orders, permissions, consents, approvals or authorizations are required to be
obtained and no registrations or declarations are required to be filed in
connection with the execution and delivery of this Agreement or any other
Related Agreement and the issuance of any of the Securities, except such as has
been duly and validly obtained or filed, or with respect to any filings that
must be made after the Closing, as will be filed in a timely manner.  Each of
the Company and its Subsidiaries has all material franchises, permits, licenses
and any similar authority necessary for the conduct of its business as now being
conducted by it, the lack of which would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

4.17         Environmental and Safety Laws.  Neither the Company nor any of its
Subsidiaries is in violation of any applicable statute, law or regulation
relating to the environment or occupational health and safety, and to its
knowledge, no material expenditures are or will be required in order to comply
with any such existing statute, law or regulation.

11


--------------------------------------------------------------------------------


4.18         Valid Offering.  Assuming the accuracy of the representations and
warranties of the Purchasers contained in this Agreement, the offer, sale and
issuance of the Securities will be exempt from the registration requirements of
the Securities Act of 1933, as amended (the “Securities Act”), and will have
been registered or qualified (or are exempt from registration and qualification)
under the registration, permit or qualification requirements of all applicable
state securities laws.

4.19         Full Disclosure.  Each of the Company and each of its Subsidiaries
has provided the Purchasers with all information requested by the Purchasers in
connection with their decision to purchase the Term Note and the Warrant,
including all information the Company and its Subsidiaries believe is reasonably
necessary to make such investment decision.  Neither this Agreement, the Related
Agreements, or the exhibits and schedules hereto and thereto contain any untrue
statement of a material fact nor omit to state a material fact necessary in
order to make the statements contained herein or therein, in light of the
circumstances in which they are made, not misleading.  Any financial projections
and other estimates provided to the Purchasers by the Company or any of its
Subsidiaries were based on the Company’s and its Subsidiaries’ experience in the
industry and on assumptions of fact and opinion as to future events which the
Company or any of its Subsidiaries, at the date of the issuance of such
projections or estimates, believed to be reasonable.

4.20         Insurance.  Each of the Company and each of its Subsidiaries has
general commercial, product liability, fire and casualty insurance policies with
coverages which the Company believes are customary for companies similarly
situated to the Company and its Subsidiaries in the same or similar business.

4.21         SEC Reports.  Except as set forth on Schedule 4.21, the Company has
filed all reports and other documents required to be filed by it under the
Securities Exchange Act 1934, as amended (the “Exchange Act”).  The Company has
furnished the Purchasers with copies of:  (i) its Annual Reports on Form 10-KSB
for its fiscal year ended June 30, 2005; and (ii) its Quarterly Reports on Form
10-QSB for its fiscal quarter ended September 30, 2005 and the Form 8-K filings
which it has made during the fiscal year 2006 to date (collectively, the “SEC
Reports”). Except as set forth on Schedule 4.21, each SEC Report was, at the
time of its filing, in substantial compliance with the requirements of its
respective form and none of the SEC Reports, nor the financial statements (and
the notes thereto) included in the SEC Reports, as of their respective filing
dates, contained any untrue statement of a material fact or omitted to state a
material fact required to be stated therein or necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading.

4.22         Listing.  The Company’s Common Stock is listed for trading on the
Over the Counter Bulletin Board (“OTCBB”) and satisfies all requirements for the
continuation of such trading.  The Company has not received any notice that its
Common Stock will not be eligible to be traded on the OTCBB or that its Common
Stock does not meet all requirements for such trading.

4.23         No Integrated Offering.  Neither the Company, nor any of its
Subsidiaries or affiliates, nor any person acting on its or their behalf, has
directly or indirectly made any offers or sales of any security or solicited any
offers to buy any security under circumstances that

12


--------------------------------------------------------------------------------


would cause the Offering to be integrated with prior offerings by the Company
for purposes of the Securities Act and which would prevent the Company from
selling the Securities pursuant to Rule 506 under the Securities Act, or any
applicable exchange-related stockholder approval provisions, nor will the
Company or any of its affiliates or Subsidiaries take any action or steps that
would cause the offering of the Securities to be integrated with other
offerings.

4.24         Stop Transfer.  The Securities are restricted securities as of the
date of this Agreement.  Neither the Company nor any of its Subsidiaries will
issue any stop transfer order or other order impeding the sale and delivery of
any of the Securities at such time as the Securities are registered for public
sale or an exemption from registration is available, except as required by state
and federal securities laws.

4.25         Dilution.  The Company specifically acknowledges that, its
obligation to issue the shares of Common Stock upon conversion of the Term Notes
and exercise of the Warrants is binding upon the Company and enforceable
regardless of the dilution such issuance may have on the ownership interests of
other shareholders of the Company.

4.26         Patriot Act.  The Company certifies that, to the best of Company’s
knowledge, neither the Company nor any of its Subsidiaries has been designated,
and is not owned or controlled, by a “suspected terrorist” as defined in
Executive Order 13224.  The Company hereby acknowledges that the Purchasers seek
to comply with all applicable laws concerning money laundering and related
activities.  In furtherance of those efforts, the Company hereby represents,
warrants and agrees that:  (i) none of the cash or property that the Company or
any of its Subsidiaries will pay or will contribute to the Purchasers has been
or shall be derived from, or related to, any activity that is deemed criminal
under United States law; and (ii) no contribution or payment by the Company or
any of its Subsidiaries to the Purchasers, to the extent that they are within
the Company’s and/or its Subsidiaries’ control shall cause the Purchasers to be
in violation of the United States Bank Secrecy Act, the United States
International Money Laundering Control Act of 1986 or the United States
International Money Laundering Abatement and Anti-Terrorist Financing Act of
2001.  The Company shall promptly notify the Purchasers if any of these
representations ceases to be true and accurate regarding the Company or any of
its Subsidiaries.  The Company agrees to provide the Purchasers any additional
information regarding the Company or any of its Subsidiaries that the Purchasers
deem necessary or convenient to ensure compliance with all applicable laws
concerning money laundering and similar activities.  The Company understands and
agrees that if at any time it is discovered that any of the foregoing
representations are incorrect, or if otherwise required by applicable law or
regulation related to money laundering or similar activities, the Purchasers may
undertake appropriate actions to ensure compliance with such applicable law or
regulation, including but not limited to segregation and/or redemption of the
Purchasers’ investment in the Company.  The Company further understands that the
Purchasers may release confidential information about the Company and its
Subsidiaries and, if applicable, any underlying beneficial owners, to proper
authorities if the Purchasers, in their sole reasonable discretion, after
consultation with legal counsel, determine that it is in the best interests of
the Purchasers in light of relevant rules and regulations under the laws set
forth in subsection (ii) above.

5.             Representations and Warranties of the Purchaser.  Each Purchaser,
severally and not jointly, hereby represents and warrants to the Company as
follows (such representations and

13


--------------------------------------------------------------------------------


warranties do not lessen or obviate the representations and warranties of the
Company set forth in this Agreement):

5.1           No Shorting.  Such Purchaser or any of its affiliates and
investment partners have not, will not and will not cause any person or entity
to directly engage in “short sales” of the Company’s Common Stock as long as the
Term Notes or any Warrants shall be outstanding.

5.2           Organization, Good Standing and Qualification.  Each of the
Purchasers is a corporation, partnership, limited duration company or limited
liability company, as the case may be, duly organized, validly existing and in
good standing under the laws of its jurisdiction of organization. Each of the
Purchasers has the corporate, partnership, limited duration company or limited
liability company, as the case may be, power and authority to own and operate
its properties and assets, to execute and deliver (i) this Agreement, (ii) the
Term Notes and the Warrants to be issued in connection with this Agreement,
(iii) the Registration Rights Agreement relating to the Securities dated as of
the date hereof among the Company and the Purchasers (as amended, modified or
supplemented from time to time, the “Registration Rights Agreement”), (iv) the
Escrow Agreement dated as of the date hereof among the Company, the Purchasers
and the escrow agent referred to therein, substantially in the form of Exhibit D
hereto (as amended, modified or supplemented from time to time, the “Escrow
Agreement”), and (v) all other agreements related to this Agreement and the Term
Note and referred to herein (the preceding clauses (ii) through (iv), the
Subsidiary Guaranty dated as of May 19, 2005 made by certain Subsidiaries of the
Company (as amended, modified or supplemented from time to time, the “Subsidiary
Guaranty”), the Stock Pledge Agreement dated as of May 19, 2005 among the
Company, certain Subsidiaries of the Company and the Purchasers (as amended,
modified or supplemented from time to time, the “Stock Pledge Agreement”), and
the Subordination Agreement dated as of May 19, 2005 among the Purchasers and
the subordinated creditors party thereto, and acknowledged and agreed to by the
Company (as amended, modified or supplemented from time to time, the
Subordination Agreement”), collectively, the “Related Agreements”), to purchase
the Term Notes and the shares of Common Stock issuable upon conversion of the
Term Notes (the “Note Shares”), to purchase the Warrants and the Warrant Shares,
and, to carry out the provisions of this Agreement and the Related Agreements. 
Each of the Purchasers is duly qualified and is authorized to do business and is
in good standing as a foreign corporation, partnership, limited duration company
or limited liability company, as the case may be, in such Purchasers
jurisdictions of organization.

5.3           Requisite Power and Authority.  Such Purchaser has all necessary
power and authority under all applicable provisions of law to execute and
deliver this Agreement and the Related Agreements and to carry out their
provisions.  All company action on such Purchaser’s part required for the lawful
execution and delivery of this Agreement and the Related Agreements has been or
will be effectively taken prior to the Closing. Upon their execution and
delivery, this Agreement and the Related Agreements will be valid and binding
obligations of such Purchaser, enforceable in accordance with their terms,
except:

(a)           as limited by applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors’ rights; and

14


--------------------------------------------------------------------------------


(b)           as limited by general principles of equity that restrict the
availability of equitable and legal remedies.

5.4           Investment Representations.  Such Purchaser understands that the
Securities are being offered and sold pursuant to an exemption from registration
contained in the Securities Act based in part upon such Purchaser’s
representations contained in this Agreement, including, without limitation, that
such Purchaser is an “accredited investor” within the meaning of Regulation D
under the Securities Act. Such Purchaser confirms that it has received or has
had full access to all the information it considers necessary or appropriate to
make an informed investment decision with respect to the Term Note and the
Warrant to be purchased by it under this Agreement and the Note Shares and the
Warrant Shares acquired by it upon the conversion of such Term Note and the
exercise of such Warrant, respectively. Such Purchaser further confirms that it
has had an opportunity to ask questions and receive answers from the Company
regarding the Company’s and its Subsidiaries’ business, management and financial
affairs and the terms and conditions of the Offering, the Term Notes, the
Warrants and the Securities.

5.5           The Purchasers Bear Economic Risk.  Such Purchaser has substantial
experience in evaluating and investing in private placement transactions of
securities in companies similar to the Company so that it is capable of
evaluating the merits and risks of its investment in the Company and has the
capacity to protect its own interests. Such Purchaser acknowledges and agrees
that it must bear the economic risk of this investment until the Securities are
sold pursuant to: (i) an effective registration statement under the Securities
Act; or (ii) an applicable exemption from registration with respect to such
sale.

5.6           Acquisition for Own Account.  Such Purchaser is acquiring its Term
Notes and Warrant and the Note Shares and the Warrant Shares for such
Purchaser’s own account for investment only, and not as a nominee or agent and
not with a view towards or for resale in connection with their distribution.

5.7           The Purchasers Can Protect Their Interest.  Such Purchaser
represents that by reason of its, or of its management’s, business and financial
experience, such Purchaser has the capacity to evaluate the merits and risks of
its investment in its Term Notes, Warrant and the Securities and to protect its
own interests in connection with the transactions contemplated in this Agreement
and the Related Agreements.  Further, such Purchaser is aware of no publication
of any advertisement in connection with the transactions contemplated in this
Agreement or the Related Agreements.

5.8           Accredited Investor.  Such Purchaser represents that it is an
accredited investor within the meaning of Regulation D under the Securities Act.

5.9           Legends.

(a)           The Term Notes shall bear substantially the following legend:

“THIS TERM NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS TERM NOTE
HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS.

15


--------------------------------------------------------------------------------


THIS TERM NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS TERM NOTE
MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT AS TO THIS TERM NOTE OR SUCH SHARES UNDER SAID
ACT AND APPLICABLE STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY
SATISFACTORY TO CORGENIX MEDICAL CORPORATION THAT SUCH REGISTRATION IS NOT
REQUIRED.”

(b)           The Note Shares and the Warrant Shares, shall bear a legend which
shall be in substantially the following form until such shares are covered by an
effective registration statement filed with the Securities and Exchange
Commission (the “SEC”):

“THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR ANY APPLICABLE STATE SECURITIES LAWS.
THESE SHARES MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR HYPOTHECATED IN THE
ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH SECURITIES ACT AND
APPLICABLE STATE LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
CORGENIX MEDICAL CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

(c)           The Warrant shall bear substantially the following legend:

“THIS WARRANT AND THE COMMON SHARES ISSUABLE UPON EXERCISE OF THIS WARRANT HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR ANY
APPLICABLE STATE SECURITIES LAWS. THIS WARRANT AND THE COMMON SHARES ISSUABLE
UPON EXERCISE OF THIS WARRANT MAY NOT BE SOLD, OFFERED FOR SALE, PLEDGED OR
HYPOTHECATED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT AS TO THIS
WARRANT OR THE UNDERLYING SHARES OF COMMON STOCK UNDER SAID ACT AND APPLICABLE
STATE SECURITIES LAWS OR AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO
CORGENIX MEDICAL CORPORATION THAT SUCH REGISTRATION IS NOT REQUIRED.”

6.             Covenants of the Company.  The Company covenants and agrees with
the Purchasers as follows:

6.1           Stop-Orders.  The Company will advise the Purchasers, promptly
after it receives notice of issuance by the SEC, any state securities commission
or any other regulatory authority of any stop order or of any order preventing
or suspending any offering of any

16


--------------------------------------------------------------------------------


securities of the Company, or of the suspension of the qualification of the
Common Stock of the Company for offering or sale in any jurisdiction, or the
initiation of any proceeding for any such purpose.

6.2           Authorization and Listing.  The Company does not currently have
enough shares of Common Stock authorized to provide in full for the exercise of
the Warrants or the conversion of the Term Notes.  The Company covenants that it
shall use its best efforts to prepare and file a proxy statement with the SEC as
soon as possible after the date of this Agreement, with respect to a special
meeting of its stockholders (the “Special Meeting”) to consider the Share
Increase Amendment (as hereinafter defined).  If the Company receives any SEC
comments on such proxy statement, it will use its best efforts to resolve all
comments as soon as possible after receipt thereof.  The Company will promptly
mail the proxy statement and notice of meeting to its stockholders as soon as
practicable.  The Company will hold the Special Meeting as soon as practicable
thereafter, but in any event within 90 days after the date of this Agreement, to
authorize a sufficient number of shares to include that number of shares
issuable upon conversion of the Term Notes and upon the exercise of Warrants by
voting upon an amendment to the Articles of Incorporation increasing the number
of authorized shares of Common Stock from the current 40,000,000 to 100,000,000
(the “Share Increase Amendment”).  The proxy statement describing the Share
Increase Amendment will be provided to the Purchasers in advance of filing for
review and comment, and the Company will consider in good faith any reasonable
revisions suggested by the Purchasers.  The Company’s shares of Common Stock
issuable upon conversion of the Term Notes and upon the exercise of the Warrants
will be listed on the OTCBB (the “Principal Market”) within 90 days after the
date of this Agreement and the Company shall maintain such listing on the
Principal Market so long as any other shares of Common Stock shall be so listed.
The Company will maintain the listing of its Common Stock on the Principal
Market, and will comply in all material respects with its reporting, filing and
other obligations.

6.3           Market Regulations.  The Company shall notify the SEC, NASD and
applicable state authorities, in accordance with their requirements, of the
transactions contemplated by this Agreement, and shall take all other necessary
action and proceedings as may be required and permitted by applicable law, rule
and regulation, for the legal and valid issuance of the Securities to the
Purchasers and promptly provide copies thereof to the Purchasers.

6.4           Reporting Requirements.  The Company will timely file with the SEC
all reports required to be filed pursuant to the Exchange Act and refrain from
terminating its status as an issuer required by the Exchange Act to file reports
thereunder even if the Exchange Act or the rules or regulations thereunder would
permit such termination.

6.5           Use of Funds.  The Company agrees that it will use the proceeds of
the sale of the Term Notes and the Warrants for the purposes specified on
Schedule 6.5 only.

6.6           Access to Facilities.  The Company and each of its Subsidiaries
will permit any representatives designated by any Purchaser (or any successor of
such Purchaser), upon reasonable notice and during normal business hours, at
such person’s expense and accompanied by a representative of the Company, to:

17


--------------------------------------------------------------------------------


(a)           visit and inspect any of the properties of the Company or any of
its Subsidiaries;

(b)           examine the corporate and financial records of the Company or any
of its Subsidiaries (unless such examination is not permitted by federal, state
or local law or by contract) and make copies thereof or extracts therefrom; and

(c)           discuss the affairs, finances and accounts of the Company or any
of its Subsidiaries with the directors, officers and independent accountants of
the Company or any of its Subsidiaries.

Notwithstanding the foregoing, neither the Company nor any of its Subsidiaries
will provide any material, non-public information to any Purchaser unless such
Purchaser signs a confidentiality agreement and otherwise complies with
Regulation FD under the federal securities laws.

6.7           Taxes.  Each of the Company and each of its Subsidiaries will
promptly pay and discharge, or cause to be paid and discharged, when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, property or business of the Company and its
Subsidiaries; provided, however, that any such tax, assessment, charge or levy
need not be paid if the validity thereof shall be contested in good faith by
appropriate proceedings and if the Company and/or such Subsidiary shall have set
aside on its books adequate reserves with respect thereto, and provided,
further, that the Company and its Subsidiaries will pay all such taxes,
assessments, charges or levies forthwith upon the commencement of proceedings to
foreclose any lien which may have attached as security therefor.

6.8           Insurance.  Each of the Company and its Subsidiaries will keep its
assets which are of an insurable character insured by financially sound and
reputable insurers against loss or damage by fire, explosion and other risks
customarily insured against by companies in similar businesses similarly
situated as the Company and its Subsidiaries; and the Company and its
Subsidiaries will maintain, with financially sound and reputable insurers,
insurance against other hazards and risks and liability to persons and property
to the extent and in the manner which the Company reasonably believes is
customary for companies in similar businesses similarly situated as the Company
and its Subsidiaries and to the extent available on commercially reasonable
terms. The Company and each of its Subsidiaries will jointly and severally bear
the full risk of loss from any loss of any nature whatsoever with respect to the
assets pledged to the Purchaser as security for their obligations hereunder and
under the Related Agreements. At the Company’s and each of its Subsidiaries’
joint and several cost and expense in amounts and with carriers reasonably
acceptable to the Purchasers, the Company and each of its Subsidiaries shall (i)
keep all their insurable properties and properties in which they have an
interest insured against the hazards of fire, flood, sprinkler leakage, those
hazards covered by extended coverage insurance and such other hazards, and for
such amounts, as is customary in the case of companies engaged in businesses
similar to the Company’s or the respective Subsidiary’s including business
interruption insurance; (ii) maintain a bond in such amounts as is customary in
the case of companies engaged in businesses similar to the Company’s or the
respective Subsidiary’s insuring against larceny, embezzlement or other criminal
misappropriation of insured’s officers and employees who may either singly or
jointly with

18


--------------------------------------------------------------------------------


others at any time have access to the assets or funds of the Company or any of
its Subsidiaries either directly or through governmental authority to draw upon
such funds or to direct generally the disposition of such assets; (iii) maintain
public and product liability insurance against claims for personal injury, death
or property damage suffered by others; (iv) maintain all such worker’s
compensation or similar insurance as may be required under the laws of any state
or jurisdiction in which the Company or the respective Subsidiary is engaged in
business; and (v) furnish the Purchasers with (x) copies of all policies and
evidence of the maintenance of such policies at least thirty (30) days before
any expiration date, (y) excepting the Company’s workers’ compensation policy,
endorsements to such policies naming the Purchasers as “co-insured” or
“additional insured” and appropriate loss payable endorsements in form and
substance satisfactory to the Purchasers, naming the Purchasers as loss payees,
and (z) evidence that as to the Purchasers the insurance coverage shall not be
impaired or invalidated by any act or neglect of the Company or any Subsidiary
and the insurer will provide the Purchasers with at least thirty (30) days
notice prior to cancellation.  The Company and each Subsidiary shall instruct
the insurance carriers that in the event of any loss thereunder, the carriers
shall make payment for such loss to the Company and/or the Subsidiary and the
Purchasers jointly.  In the event that as of the date of receipt of each loss
recovery upon any such insurance, the Purchasers have not declared an event of
default with respect to this Agreement or any of the Related Agreements, then
the Company and/or such Subsidiary shall be permitted to direct the application
of such loss recovery proceeds toward investment in property, plant and
equipment that would comprise “Collateral” secured by the Purchasers’ security
interest pursuant to its security agreement, with any surplus funds to be
applied toward payment of the obligations of the Company to the Purchasers.  In
the event that the Purchasers have properly declared an event of default with
respect to this Agreement or any of the Related Agreements, then all loss
recoveries received by the Purchasers upon any such insurance thereafter may be
applied to the obligations of the Company hereunder and under the Related
Agreements, in such order as the Purchasers may determine. Any surplus
(following satisfaction of all Company obligations to the Purchasers) shall be
paid by the Purchasers to the Company or applied as may be otherwise required by
law.  Any deficiency thereon shall be paid by the Company or the Subsidiary, as
applicable, to the Purchasers, on demand.

6.9           Intellectual Property.  Each of the Company and each of its
Subsidiaries shall maintain in full force and effect its existence, rights and
franchises and all licenses and other rights to use Intellectual Property owned
or possessed by it and reasonably deemed to be necessary to the conduct of its
business.

6.10         Properties.  Each of the Company and each of its Subsidiaries will
keep its properties in good repair, working order and condition, reasonable wear
and tear excepted, and from time to time make all needful and proper repairs,
renewals, replacements, additions and improvements thereto; and each of the
Company and each of its Subsidiaries will at all times comply with each
provision of all leases to which it is a party or under which it occupies
property if the breach of such provision would, either individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

6.11         Confidentiality.  The Company agrees that it will not disclose, and
will not include in any public announcement, the names of the Purchasers, unless
expressly agreed to by the Purchasers or unless and until such disclosure is
required by law or applicable regulation, and

19


--------------------------------------------------------------------------------


then only to the extent of such requirement.  Notwithstanding the foregoing, the
Company may disclose the Purchasers’ identity and the terms of this Agreement to
its current and prospective debt and equity financing sources.  Notwithstanding
the provisions of this section, the Purchasers consent to the Company’s filing
of this Agreement and the Related Agreements as exhibits to its Form 8-K.

6.12         Required Approvals.  For so long as twenty-five percent (25%) of
the aggregate principal amount of the Term Notes and the Term Notes dated as of
May 19, 2005 are outstanding, the Company, without the prior written consent of
the Purchasers, shall not, and shall not permit any of its Subsidiaries to:

(a)           (i) directly or indirectly declare or pay any dividends, other
than dividends paid to the Company or any of its wholly-owned Subsidiaries, (ii)
issue any preferred stock that is mandatorily redeemable prior to the one year
anniversary of Maturity Date (as defined in the Term Notes) or (iii) redeem any
of its preferred stock or other equity interests;

(b)           liquidate, dissolve or effect a material reorganization (it being
understood that in no event shall the Company dissolve, liquidate or merge with
any other person or entity (unless the Company is the surviving entity);

(c)           become subject to (including, without limitation, by way of
amendment to or modification of) any agreement or instrument which by its terms
would (under any circumstances) restrict the Company’s or any of its
Subsidiaries’ right to perform the provisions of this Agreement, any Related
Agreement or any of the agreements contemplated hereby or thereby;

(d)           materially alter or change the scope of the business of the
Company and its Subsidiaries taken as a whole;

(e)           (i) create, incur, assume or suffer to exist any indebtedness
(exclusive of debt incurred to finance the purchase of equipment not in excess
of five percent (5%) of the fair market value of the Company’s and its
Subsidiaries’ assets) whether secured or unsecured other than (x) the Company’s
indebtedness to the Purchasers, (y) indebtedness set forth on Schedule 6.12(e)
attached hereto and made a part hereof and any refinancings or replacements
thereof on terms no less favorable to the Company than the indebtedness being
refinanced or replaced, and (z) any debt incurred in connection with the
purchase of assets in the ordinary course of business, or any refinancings or
replacements thereof on terms no less favorable to the Company than the
indebtedness being refinanced or replaced; (ii) cancel any debt owing to it in
excess of $50,000 in the aggregate during any 12 month period; (iii) assume,
guarantee, endorse or otherwise become directly or contingently liable in
connection with any obligations of any other Person, except the endorsement of
negotiable instruments by the Company for deposit or collection or similar
transactions in the ordinary course of business or guarantees of indebtedness
otherwise permitted to be outstanding pursuant to this clause (e); and

 

20


--------------------------------------------------------------------------------


(f)            create or acquire any Subsidiary after the date hereof unless (i)
such Subsidiary is a wholly-owned Subsidiary of the Company and (ii) such
Subsidiary becomes party to the Term Note Security Agreement, the Stock Pledge
Agreement and the Subsidiary Guaranty (either by executing a counterpart thereof
or an assumption or joinder agreement in respect thereof) and, to the extent
required by the Purchasers, satisfies each condition of this Agreement and the
Related Agreements as if such Subsidiary were a Subsidiary on the Closing Date.

6.13         Repayment of Indebtedness.  The Company agrees that if and for so
long as it shall have less than $500,000 in cash, it shall not make any payments
of principal or interest on any indebtedness other than the Company’s
indebtedness to the Purchasers.

6.14         Reissuance of Securities.  The Company agrees to reissue
certificates representing the Securities without the legends set forth in
Section 5.8 above at such time as:

(a)           the holder thereof is permitted to dispose of such Securities
pursuant to Rule 144(k) under the Securities Act; or

(b)           upon resale subject to an effective registration statement after
such Securities are registered under the Securities Act.

The Company agrees to cooperate with the Purchasers in connection with all
resales pursuant to Rule 144(d) and Rule 144(k) and provide legal opinions
necessary to allow such resales provided the Company and its counsel receive
reasonably requested representations from the selling Purchaser and the broker,
if any.

6.15         Opinion.  On the Closing Date, the Company will deliver to the
Purchasers an opinion acceptable to the Purchasers from the Company’s external
legal counsel. The Company will provide, at the Company’s expense, such other
legal opinions in the future as are deemed reasonably necessary by any Purchaser
(and acceptable to such Purchaser) in connection with the conversion of the Term
Notes and exercise of the Warrants.

6.16         Margin Stock.  The Company will not permit any of the proceeds of
the Term Note or the Warrant to be used directly or indirectly to “purchase” or
“carry” “margin stock” or to repay indebtedness incurred to “purchase” or
“carry” “margin stock” within the respective meanings of each of the quoted
terms under Regulation U of the Board of Governors of the Federal Reserve System
as now and from time to time hereafter in effect.

6.17         [Reserved.]

6.18         Financing Right of First Refusal.  (a)  The Company hereby grants
to the Purchasers a right of first refusal to provide any Additional Financing
(as defined below) to be issued by the Company and/or any of its Subsidiaries,
subject to the following terms and conditions. From and after the date hereof, 
prior to the incurrence of any additional indebtedness and/or the sale or
issuance of any equity interests of the Company or any of its Subsidiaries
(other than pursuant to employee benefit plans or the exercise or conversion of
securities outstanding on the date hereof) (an “Additional Financing”), the
Company and/or any Subsidiary of the Company, as the case may be, shall notify
the Purchasers of its intention to enter into such

21


--------------------------------------------------------------------------------


Additional Financing. In connection therewith, the Company and/or the applicable
Subsidiary thereof shall submit a term sheet (a “Proposed Term Sheet”) to the
Purchasers setting forth the terms, conditions and pricing of any such
Additional Financing (such financing to be negotiated on “arm’s length” terms
and the terms thereof to be negotiated in good faith) proposed to be entered
into by the Company and/or such Subsidiary. The Purchasers (or one or more
thereof) shall have the right, but not the obligation, to deliver their own
proposed term sheet (the “Purchasers Term Sheet”) setting forth the terms and
conditions upon which the Purchasers (or one or more thereof) would be willing
to provide such Additional Financing to the Company and/or such Subsidiary. The
Purchasers Term Sheet shall contain terms no less favorable to the Company
and/or such Subsidiary than those outlined in the Proposed Term Sheet. The
Purchasers (or one or more thereof) shall deliver such Purchasers Term Sheet
within ten business days of receipt of each such Proposed Term Sheet.  If the
provisions of the Purchasers Term Sheet are at least as favorable to the Company
and/or such Subsidiary, as the case may be, as the provisions of the Proposed
Term Sheet, the Company and/or such Subsidiary shall enter into and consummate
the Additional Financing transaction outlined in the Purchasers Term Sheet.

(b)           The Company will not, and will not permit its Subsidiaries to,
agree, directly or indirectly, to any restriction with any person or entity
which limits the ability of the Purchasers to consummate an Additional Financing
with the Company or any of its Subsidiaries.

6.19         [Reserved.]

6.20         Net Worth.  The Company shall maintain a minimum tangible net worth
in accordance with generally accepted accounting principles in effect from time
to time in the United States of America (“GAAP”) of $0 for so long as it has
obligations to the Purchasers under this Agreement and the Related Agreements.

6.21         Retention of Investor Relations/Public Relations Firm and Program. 
The Company shall retain an investor relations firm/public relations firm
approved by the Purchasers for so long as the Company has obligations to the
Purchasers under this Agreement and the Related Agreements.  Such investor
relations firm’s/public relations firm’s budget and program must be approved in
advance by the Purchasers for so long as the Company has obligations to the
Purchasers under this Agreement and the Related Agreements.

7.             Covenants of the Purchasers.  Each Purchaser, severally and not
jointly, covenants and agrees with the Company as follows:

7.1           Confidentiality.  Such Purchaser agrees that it will not disclose,
and will not include in any public announcement, the name of the Company, unless
expressly agreed to by the Company or unless and until such disclosure is
required by law or applicable regulation, and then only to the extent of such
requirement.

7.2           Non-Public Information.  Such Purchaser agrees not to effect any
sales of the shares of the Company’s Common Stock while in possession of
material, non-public information regarding the Company if such sales would
violate applicable securities law.

22


--------------------------------------------------------------------------------


7.3           Amendment to Articles of Incorporation.  The Purchasers hereby
agree to vote any shares of capital stock of the Company that they may own,
directly or beneficially, for the Share Increase Amendment referenced in Section
6.2.  To the extent that the shares of Common Stock issuable upon a Purchaser’s
request to convert any portion of a Term Note or to exercise any portion of a
Warrant would exceed the number of shares of authorized and unissued Common
Stock, until approval, adoption and effectiveness of the Share Increase
Amendment by the Company’s shareholders, any such attempted conversion or
exercise shall be null and void.

8.             Covenants of the Company and the Purchasers Regarding
Indemnification.

8.1           Company Indemnification.  The Company agrees to indemnify, hold
harmless, reimburse and defend the Purchasers and each of the Purchasers’
officers, directors, agents, affiliates, control persons, and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Purchasers which results, arises out of or is based upon: (i) any
misrepresentation by the Company or any of its Subsidiaries or breach of any
warranty by the Company or any of its Subsidiaries in this Agreement, any other
Related Agreement or in any exhibits or schedules attached hereto or thereto; or
(ii) any breach or default in performance by the Company or any of its
Subsidiaries of any covenant or undertaking to be performed by the Company or
any of its Subsidiaries hereunder, under any other Related Agreement or any
other agreement entered into by the Company and/or any of its Subsidiaries and
the Purchasers relating hereto or thereto.

8.2           The Purchasers’ Indemnification.  Each Purchaser agrees to
indemnify, hold harmless, reimburse and defend the Company and each of the
Company’s officers, directors, agents, affiliates, control persons and principal
shareholders, against any claim, cost, expense, liability, obligation, loss or
damage (including reasonable legal fees) of any nature, incurred by or imposed
upon the Company which results, arises out of or is based upon:  (i) any
misrepresentation by such Purchaser or breach of any warranty by such Purchaser
in this Agreement or in any exhibits or schedules attached hereto or any Related
Agreement; or (ii) any breach or default in performance by such Purchaser of any
covenant or undertaking to be performed by such Purchaser hereunder, or under
any other Related Agreement.

9.             Conversion of Convertible Term Notes.

9.1           Mechanics of Conversion.

(a)           Provided any Purchaser has notified the Company of such
Purchaser’s intention to sell the Note Shares and the Note Shares are included
in an effective registration statement or are otherwise exempt from registration
when sold:  (i) upon the conversion of a Term Note or part thereof, the Company
shall, at its own cost and expense, take all necessary action (including the
issuance of an opinion of counsel reasonably acceptable to such Purchaser
following a request by such Purchaser) to assure that the Company’s transfer
agent shall issue shares of the Company’s Common Stock in the name of such
Purchaser (or its nominee) or such other persons as designated by such Purchaser
in accordance with Section 9.1(b) hereof and in such denominations to be
specified representing the number of Note Shares issuable upon such conversion;
and (ii)

23


--------------------------------------------------------------------------------


the Company warrants that no instructions other than these instructions have
been or will be given to the transfer agent of the Company’s Common Stock and
that after the Effectiveness Date (as defined in the Registration Rights
Agreement) the Note Shares issued will be freely transferable subject to the
prospectus delivery requirements of the Securities Act and the provisions of
this Agreement, and will not contain a legend restricting the resale or
transferability of the Note Shares.

(b)           Each Purchaser will give notice of its decision to exercise its
right to convert its Term Note or part thereof by telecopying or otherwise
delivering an executed and completed notice of the number of shares to be
converted to the Company (the “Notice of Conversion”). Such Purchaser will not
be required to surrender its Term Note until such Purchaser receives a credit to
the account of the Purchaser’s prime broker through the DWAC system (as defined
below), representing the Note Shares or until its Term Note has been fully
satisfied.  Each date on which a Notice of Conversion is telecopied or delivered
to the Company in accordance with the provisions hereof shall be deemed a
“Conversion Date.”  Pursuant to the terms of the Notice of Conversion, the
Company will issue instructions to the transfer agent accompanied by an opinion
of counsel within two (2) business days of the date of the delivery to the
Company of the  Notice of Conversion  and shall cause the transfer agent to
transmit the certificates representing the Conversion Shares to the Holder by
crediting the account of such Purchaser’s prime broker with The Depository Trust
Company (“DTC”) through its Deposit Withdrawal Agent Commission (“DWAC”) system
within three (3) business days after receipt by the Company of the Notice of
Conversion (the “Delivery Date”).

(c)           The Company understands that a delay in the delivery of the Note
Shares in the form required pursuant to Section 9 hereof beyond the Delivery
Date could result in economic loss to the Purchasers.  In the event that the
Company fails to direct its transfer agent to deliver the Note Shares to any
Purchaser via the DWAC system within the time frame set forth in Section 9.1(b)
above and the Note Shares are not delivered to such Purchaser by the Delivery
Date, as compensation to such Purchaser for such loss, the Company agrees to pay
late payments to such Purchaser for late issuance of the Note Shares in the form
required pursuant to Section 9 hereof upon conversion of its Term Note in the
amount equal to the greater of:  (i) $250 per business day after the Delivery
Date; or (ii) such Purchaser’s actual damages from such delayed delivery.
Notwithstanding the foregoing, the Company will not owe a Purchaser any late
payments if the delay in the delivery of the Note Shares beyond the Delivery
Date is solely out of the control of the Company and the Company is actively
trying to cure the cause of the delay.  The Company shall pay any payments
incurred under this Section in immediately available funds upon demand and, in
the case of actual damages, accompanied by reasonable documentation of the
amount of such damages.  Such documentation shall show the number of shares of
Common Stock such Purchaser is forced to purchase (in an open market
transaction) which such Purchaser anticipated receiving upon such conversion,
and shall be calculated as the amount by which (A) such Purchaser’s total
purchase price (including customary brokerage commissions, if any) for the
shares of Common Stock so purchased exceeds (B) the aggregate principal and/or
interest amount of its Term Note, for which such Conversion Notice was not
timely honored.

24


--------------------------------------------------------------------------------


Nothing contained herein or in any document referred to herein or delivered in
connection herewith shall be deemed to establish or require the payment of a
rate of interest or other charges in excess of the maximum permitted by
applicable law.  In the event that the rate of interest or dividends required to
be paid or other charges hereunder exceed the maximum amount permitted by such
law, any payments in excess of such maximum shall be credited against amounts
owed by the Company to the Purchasers and thus refunded to the Company.

10.           Registration Rights.

10.1         Registration Rights Granted.  The Company hereby grants
registration rights to the Purchasers pursuant to the Registration Rights
Agreement dated as of even date herewith among the Company and the Purchasers.

10.2         Offering Restrictions.  Except as previously disclosed in the SEC
Reports or in the Exchange Act Filings, or stock or stock options granted to
employees or directors of the Company (these exceptions hereinafter referred to
as the “Excepted Issuances”), neither the Company nor any of its Subsidiaries
will issue any securities with a continuously variable/floating conversion
feature which are or could be (by conversion or registration) free-trading
securities (i.e. common stock subject to a registration statement) prior to the
full repayment or conversion of the Term Note (together with all accrued and
unpaid interest and fees related thereto) (the “Exclusion Period”).

11.           Miscellaneous.

11.1         Governing Law.  THIS AGREEMENT AND EACH RELATED AGREEMENT SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO PRINCIPLES OF CONFLICTS OF LAWS.  ANY ACTION BROUGHT BY EITHER
PARTY AGAINST THE OTHER CONCERNING THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT AND EACH RELATED AGREEMENT SHALL BE BROUGHT ONLY IN THE STATE COURTS
OF NEW YORK OR IN THE FEDERAL COURTS LOCATED IN THE STATE OF NEW YORK.  BOTH
PARTIES AND THE INDIVIDUALS EXECUTING THIS AGREEMENT AND THE RELATED AGREEMENTS
ON BEHALF OF THE COMPANY AGREE TO SUBMIT TO THE JURISDICTION OF SUCH COURTS AND
WAIVE TRIAL BY JURY.  IN THE EVENT THAT ANY PROVISION OF THIS AGREEMENT OR ANY
RELATED AGREEMENT DELIVERED IN CONNECTION HEREWITH IS INVALID OR UNENFORCEABLE
UNDER ANY APPLICABLE STATUTE OR RULE OF LAW, THEN SUCH PROVISION SHALL BE DEEMED
INOPERATIVE TO THE EXTENT THAT IT MAY CONFLICT THEREWITH AND SHALL BE DEEMED
MODIFIED TO CONFORM WITH SUCH STATUTE OR RULE OF LAW.  ANY SUCH PROVISION WHICH
MAY PROVE INVALID OR UNENFORCEABLE UNDER ANY LAW SHALL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT OR ANY RELATED
AGREEMENT.

11.2         Survival.  The representations, warranties, covenants and
agreements made herein shall survive any investigation made by the Purchasers
and the closing of the transactions contemplated hereby to the extent provided
therein. All statements as to factual

25


--------------------------------------------------------------------------------


matters contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument.

11.3         Successors.  Except as otherwise expressly provided herein, the
provisions hereof shall inure to the benefit of, and be binding upon, the
successors, heirs, executors and administrators of the parties hereto and shall
inure to the benefit of and be enforceable by each person who shall be a holder
of the Securities from time to time, other than the holders of Common Stock
which has been sold by such Purchaser pursuant to Rule 144 or an effective
registration statement. The Purchasers may not assign their rights hereunder to
a competitor of the Company.

11.4         Entire Agreement.  This Agreement, the Related Agreements, the
exhibits and schedules hereto and thereto and the other documents delivered
pursuant hereto constitute the full and entire understanding and agreement
between the parties with regard to the subjects hereof and no party shall be
liable or bound to any other in any manner by any representations, warranties,
covenants and agreements except as specifically set forth herein and therein.

11.5         Amendment and Waiver.

(a)           This Agreement may be amended or modified only upon the written
consent of the Company and each of the Purchasers.

(b)           The obligations of the Company and the rights of the Purchasers
under this Agreement may be waived only with the unanimous written consent of
the Purchasers.

(c)           The obligations of the Purchasers and the rights of the Company
under this Agreement may be waived only with the written consent of the Company.

11.6         Delays or Omissions.  It is agreed that no delay or omission to
exercise any right, power or remedy accruing to any party, upon any breach,
default or noncompliance by another party under this Agreement or the Related
Agreements, shall impair any such right, power or remedy, nor shall it be
construed to be a waiver of any such breach, default or noncompliance, or any
acquiescence therein, or of or in any similar breach, default or noncompliance
thereafter occurring.  All remedies, either under this Agreement or the Related
Agreements, by law or otherwise afforded to any party, shall be cumulative and
not alternative.

11.7         Notices.  All notices required or permitted hereunder shall be in
writing and shall be deemed effectively given:

(a)           upon personal delivery to the party to be notified;

(b)           when sent by confirmed facsimile if sent during normal business
hours of the recipient, if not, then on the next business day;

(c)           three (3) business days after having been sent by registered or
certified mail, return receipt requested, postage prepaid; or

26


--------------------------------------------------------------------------------


(d)           one (1) day after deposit with a nationally recognized overnight
courier, specifying next day delivery, with written verification of receipt.

All communications shall be sent as follows:

If to the Company, to:

Corgenix Medical Corporation
12061 Tejon Street
Westminster, CO 80234
Attention:Chief Financial Officer
Facsimile:

 

 

With a copy to:

Otten, Johnson, Robinson, Neff & Ragonetti, P.C.
950 Seventeenth Street, Suite 1600
Denver, CO 80202
Attention: Robert Attai and Steven Segal

 

 

If to a Truk Opportunity or Truk International:

c/o RAM Capital Resources, LLC
One East 52nd Street
Sixth Floor
New York, NY 10022
Facsimile:(212) 888-0334

 

 

If to CAMOFI:

350 Madison Avenue
New York, NY 10017

 

 

 

for Truk Opportunity, Truk International and CAMOFI with a copy to:

 

 

 

Torys LLP
237 Park Avenue, 20th Floor
New York, NY 10017
Attention:Andrew J. Beck, Esq.
Facsimile:(212) 682-0200
E-mail:abeck@torys.com

 

or at such other address as the Company or such Purchaser may designate by
written notice to the other parties hereto given in accordance herewith.

11.8         Attorneys’ Fees.  In the event that any suit or action is
instituted to enforce any provision in this Agreement, the prevailing party in
such dispute shall be entitled to recover from the losing party all fees, costs
and expenses of enforcing any right of such prevailing party under or with
respect to this Agreement, including, without limitation, such reasonable fees
and expenses of attorneys and accountants, which shall include, without
limitation, all fees, costs and expenses of appeals.

27


--------------------------------------------------------------------------------


11.9         Titles and Subtitles.  The titles of the sections and subsections
of this Agreement are for convenience of reference only and are not to be
considered in construing this Agreement.

11.10       Facsimile Signatures; Counterparts.  This Agreement may be executed
by facsimile signatures and in any number of counterparts, each of which shall
be an original, but all of which together shall constitute one instrument.

11.11       Broker’s Fees.  Other than Ascendiant, each party hereto represents
and warrants that no agent, broker, investment banker, person or firm acting on
behalf of or under the authority of such party hereto is or will be entitled to
any broker’s or finder’s fee or any other commission directly or indirectly in
connection with the transactions contemplated herein.  Each party hereto further
agrees to indemnify each other party for any claims, losses or expenses incurred
by such other party as a result of the representation in this Section 11.11
being untrue.

11.12       Construction.  Each party acknowledges that its legal counsel
participated in the preparation of this Agreement and the Related Agreements
and, therefore, stipulates that the rule of construction that ambiguities are to
be resolved against the drafting party shall not be applied in the
interpretation of this Agreement to favor any party against the other.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY LEFT BLANK]

28


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the date set forth in the first paragraph hereof.

COMPANY:

 

PURCHASERS:

 

 

 

 

 

CORGENIX MEDICAL CORPORATION

 

TRUK OPPORTUNITY FUND, LLC

 

 

 

 

 

 

 

 

By:

Atoll Asset Management, LLC

 

 

 

 

 

By:

/s/ Douglass T. Simpson

 

By:

/s/Stephen E. Saltzstein

Name:

Douglass T. Simpson

 

Name:

Stephen E. Saltzstein

Title

President & CEO

 

Title:

Principal

 

 

 

 

 

 

 

 

 

 

 

 

 

TRUK INTERNATIONAL FUND, LP

 

 

 

 

 

 

 

 

By:

Atoll Asset Management, LLC

 

 

 

 

 

 

 

 

By:

/s/Stephen E. Saltzstein

 

 

 

Name:

Stephen E. Saltzstein

 

 

 

Title:

Principal

 

 

 

 

 

 

 

 

 

 

 

 

 

CAMOFI MASTER LDC

 

 

 

 

 

 

 

 

By:

/s/ Jeffrey M. Haas

 

 

 

Name:

Jeffrey M. Haas

 

 

 

Title:

Authorized Signatory

 

29


--------------------------------------------------------------------------------


EXHIBIT A

FORM OF CONVERTIBLE TERM NOTE

 

A-1


--------------------------------------------------------------------------------


EXHIBIT B

FORM OF WARRANT

 

B-1


--------------------------------------------------------------------------------


EXHIBIT C

FORM OF OPINION

 

C-1


--------------------------------------------------------------------------------


EXHIBIT D

FORM OF ESCROW AGREEMENT

 

D-1


--------------------------------------------------------------------------------


SCHEDULE I

Additional Investment Rights Term Notes:

Purchaser

 

Principal Amount

 

Purchase Price

 

Truk Opportunity & Truk International

 

$

511,364

 

$

464,876

 

CAMOFI

 

$

988,636

 

$

898,759

 

 

Warrants:

Holder

 

Number of Shares of 
the Company’s Common Stock

 

Truk Opportunity & Truk International

 

1,022,727

 

CAMOFI

 

1,977,273

 

 


--------------------------------------------------------------------------------


SCHEDULE 6.5

Legal Fees and Amounts listed on the
Disbursement Letter to the Escrow Agent

 


--------------------------------------------------------------------------------